                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3   (ray.schrock@weil.com)
                                  Theodore E. Tsekerides (pro hac vice)
                              4   (theodore.tsekerides@weil.com)
                                  767 Fifth Avenue
                              5   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              6   Fax: 212 310 8007

                              7   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              8   (tkeller@kellerbenvenutti.com)
                                  Peter J. Benvenutti (#60566)
                              9   (pbenvenutti@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                                  650 California Street, Suite 1900
                             11   San Francisco, CA 94108
                                  Tel: 415 496 6723
                             12   Fax: 650 636 9251

                             13   Attorneys for Debtors and Debtors in Possession
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14                             UNITED STATES BANKRUPTCY COURT
      767 Fifth Avenue




                                                            NORTHERN DISTRICT OF CALIFORNIA
                             15                                  SAN FRANCISCO DIVISION
                             16
                                  In re:                                           Bankruptcy Case No. 19-30088 (DM)
                             17
                                  PG&E CORPORATION,                                Chapter 11
                             18
                                           - and -                                 (Lead Case) (Jointly Administered)
                             19
                                PACIFIC GAS AND ELECTRIC                           DEBTORS’ MOTION PURSUANT TO FED.
                             20 COMPANY,                                           R. BANKR. P. 4001(d) TO APPROVE
                                                    Debtors.                       STIPULATION WITH CALIFORNIA
                             21                                                    PUBLIC UTILITIES COMMISSION IN
                                                                                   RESPECT OF CERTAIN PROCEEDINGS
                             22  Affects PG&E Corporation
                                 Affects Pacific Gas and Electric Company
                             23  Affects both Debtors                             Date: June 26, 2019
                                                                                   Time: 9:30 a.m. (Pacific Time)
                             24 * All papers shall be filed in the Lead Case,      Place: United States Bankruptcy Court
                                No. 19-30088 (DM).                                        Courtroom 17, 16th Floor
                             25                                                           San Francisco, CA 94102
                             26                                                    Objection Deadline: June 19, 2019
                                                                                                       4:00 p.m. (Pacific Time)
                             27

                             28



                              Case: 19-30088         Doc# 2414   Filed: 06/05/19    Entered: 06/05/19 17:40:00      Page 1 of
                                                                              8
                              1                 PG&E Corporation and Pacific Gas and Electric Company (the “Utility”) as

                              2   debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-

                              3   captioned chapter 11 cases (the “Chapter 11 Cases”), hereby submit this Motion (the “Motion”),

                              4   pursuant to section 362(d) of title 11 of the United States Code (the “Bankruptcy Code”), Rule

                              5   4001(d) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

                              6   4001-1 of the Bankruptcy Local Rules for the United States District Court for the Northern

                              7   District of California (the “Bankruptcy Local Rules”), for approval of an agreement with the

                              8   California Public Utilities Commission (the “Commission,” together with PG&E, the “Parties”),

                              9   as embodied in the Stipulation Between Debtors and California Public Utilities Commission in

                             10   Respect of Certain Proceedings (the “Stipulation”), filed contemporaneously herewith, by

                             11   issuance of an order in the form attached hereto as Exhibit A (the “Proposed Order”).

                             12                 In support of the Motion, the Debtors submit the Declaration of Theodore E.

                             13   Tsekerides (the “Tsekerides Declaration”), filed contemporaneously herewith.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28



                              Case: 19-30088     Doc# 2414      Filed: 06/05/19    Entered: 06/05/19 17:40:00      Page 2 of
                                                                             8
                              1                         MEMORANDUM OF POINTS AND AUTHORITIES

                              2   I.     JURISDICTION

                              3                  The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

                              4   1334, the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order

                              5   24 (N.D. Cal.), and Bankruptcy Local Rule 5011-1(a). This is a core proceeding pursuant to 28 U.S.C.

                              6   § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                              7   II.    BACKGROUND

                              8                  On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court

                              9   voluntary cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

                             10   businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108

                             11   of the Bankruptcy Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases.

                             12   The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes only pursuant to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Bankruptcy Rule 1015(b).
      767 Fifth Avenue




                             14                  On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an

                             15   Official Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019, the

                             16   U.S. Trustee appointed an Official Committee of Tort Claimants (the “Tort Claimants Committee”

                             17   and, together with the Creditors Committee, the “Committees”).

                             18                  Additional information regarding the circumstances leading to the commencement of

                             19   the Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set

                             20   forth in the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related

                             21   Relief [Docket No. 263] (the “Wells Declaration”).

                             22   III.   THE STIPULATION

                             23                  California law empowers the Commission to do “all things . . . which are necessary and

                             24   convenient” in the exercise of its regulatory power in respect of public utilities. Cal. Pub. Util. Code

                             25   § 701. In carrying out its statutory duties, the Commission regularly oversees proceedings initiated by

                             26   third parties (such parties, “Commission Complainants” and proceedings initiated by such parties,

                             27   “Commission Proceedings”). From time to time, Commission Complainants lack the means to

                             28   engage counsel to bring proceedings in these Chapter 11 Cases for relief from the Automatic Stay,

                              Case: 19-30088      Doc# 2414      Filed: 06/05/19    Entered: 06/05/19 17:40:00        Page 3 of
                                                                              8
                              1   including certain Commission Complainants that are low-income customers eligible for PG&E’s low-

                              2   income rate or assistance programs. Commission Complainants sometimes initiate proceedings before

                              3   the Commission to enforce public policy and safety, utility tariffs, administrative orders and

                              4   regulations, including proceedings concerning matters arising before the Petition Date to compel the

                              5   Utility to relocate overhead power lines, to restore utility services, effectuate Commission rules and

                              6   regulations and utility tariffs or to issue reimbursements for certain remedial actions taken by

                              7   ratepayers.

                              8                 The Parties have determined that the commencement or continuation of certain

                              9   Commission Proceedings, up to and including the determination of, but not the collection of, any

                             10   money judgments in such proceedings, is in their best interests notwithstanding the Chapter 11 Cases.

                             11                 Specifically, with respect to Commission Proceedings filed prior to entry of an order

                             12   approving the Stipulation, the Parties have agreed that the Automatic Stay should be modified to allow
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   the commencement or continuation of the relevant Commission Proceedings set forth on Exhibit A
      767 Fifth Avenue




                             14   attached to the Stipulation, including the determination of, but not the collection of, any money

                             15   judgments in such proceedings.        With respect to Commission Proceedings by Commission

                             16   Complainants of the type identified above that are accepted for filing by the Commission after the

                             17   entry of an order approving the Stipulation, the Parties have agreed that, upon the expiration of the

                             18   applicable Notice Period (as defined in the Stipulation) without objection by the Debtors, the

                             19   Automatic Stay should be modified to allow the commencement or continuation of the relevant

                             20   Commission Proceeding, including the determination of, but not the collection of, any money

                             21   judgments in such proceedings. If the Debtors timely object to the commencement or continuation of

                             22   such Commission Proceeding (by filing an objection in such Commission Proceeding within the

                             23   applicable Notice Period), the Commission shall suspend such Commission Proceeding and the

                             24   Debtors, the Commission, and the Commission Complainant, if applicable, shall meet and confer in a

                             25   good faith effort to resolve whether such Commission Proceeding may continue before the

                             26   Commission. If the parties are unable to reach agreement, then the stipulated modification of the

                             27   Automatic Stay shall be inapplicable to such Commission Proceeding, and the Automatic Stay shall

                             28

                              Case: 19-30088      Doc# 2414     Filed: 06/05/19     Entered: 06/05/19 17:40:00      Page 4 of
                                                                             8
                              1   remain in place as to such Commission Proceeding.

                              2                  The Parties have further agreed that the Automatic Stay should continue to apply to the

                              3   allowance of claims, and to the enforcement of any money judgments awarded in any Commission

                              4   Proceedings that are or become the subject of the Stipulation. Moreover, the Parties have agreed that

                              5   nothing in the Stipulation should be deemed to modify or alter the requirements or obligations of any

                              6   Commission Complainant to timely file a proof of claim in these Chapter 11 Cases in accordance with

                              7   any order of the Court governing the filing of claims.

                              8   IV.    BASIS FOR RELIEF REQUESTED

                              9                  Limited relief from the Automatic Stay as provided in the Stipulation is consistent with

                             10   the provisions of section 362 of the Bankruptcy Code and standards for the statute’s application as

                             11   developed by the courts. Section 362(d)(1) authorizes the Court to modify or terminate the Automatic

                             12   Stay for “cause,” including the lack of adequate protection. “‘Cause’ for granting relief from stay has
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   no clear definition and is determined on a case-by-case basis.” Christensen v. Tucson Estates, Inc. (In
      767 Fifth Avenue




                             14   re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990) (citation omitted). Relief from the

                             15   automatic stay may include terminating, annulling, modifying, or conditioning such stay. Groshong v.

                             16   Sapp (In re MILA, Inc.), 423 B.R. 537, 542 (B.A.P. 9th Cir. 2010) (citing Mataya v. Kissinger (In re

                             17   Kissinger), 72 F.3d 107, 108-09 (9th Cir. 1995)).

                             18                  In determining whether cause exists to permit an action to proceed in a non-bankruptcy

                             19   forum, courts analyze the twelve factors set forth in In re Curtis, 40 B.R. 795 (Bankr. D. Utah 1984).

                             20   See also In re Roger, 539 B.R. 837, 844-45 (C.D. Cal. 2015); In re Howrey LLP, 492 B.R. 19, 24

                             21   (Bankr. N.D. Cal. 2013); In re Plumberex Specialties Prods., Inc., 311 B.R. 551, 559 (Bankr. C.D. Cal.

                             22   2004). The twelve factors, commonly referred to as the Curtis factors, are:

                             23          1. Whether the relief will result in partial or complete resolution of issues;
                                         2. The lack of any connection with or interference with the bankruptcy case;
                             24          3. Whether the foreign proceeding involves the debtor as a fiduciary;
                                         4. Whether a specialized tribunal has been established to hear the particular cause of
                             25
                                            action and whether the tribunal has expertise to hear such cases;
                             26          5. Whether the debtor’s insurance carrier has assumed full financial responsibility for
                                            defending the litigation;
                             27          6. Whether the action essentially involves third parties, and the debtor functions only as
                                            a bailee or conduit for the goods or proceeds in question;
                             28

                              Case: 19-30088      Doc# 2414      Filed: 06/05/19      Entered: 06/05/19 17:40:00       Page 5 of
                                                                              8
                              1          7. Whether the litigation in another forum would prejudice the interests of other
                                            creditors, the creditors’ committee and other interested parties;
                              2          8. Whether the judgment claim arising from the foreign action is subject to equitable
                                            subordination;
                              3
                                         9. Whether movant’s success in the foreign proceeding would result in a judicial lien
                              4             avoidable by the debtor under section 522(f);
                                         10. The interests of judicial economy and the expeditious and economical determination
                              5             of litigation for the parties;
                                         11. Whether the foreign proceedings have progressed to a point where the parties are
                              6             prepared for trial;
                                         12. The impact of the stay and the “balance of hurt.”
                              7

                              8   See In re Howrey LLP, 492 B.R. at 24.

                              9          1.                      Many of the Curtis factors apply to the Commission Proceedings.

                             10   Allowing the Commission to adjudicate the Commission Proceedings will not prejudice the Debtors’

                             11   estates or other creditors, and will instead promote efficiency by saving the Debtors the effort and

                             12   expense of relitigating the claims of the Commission Complainants—involving highly specialized
Weil, Gotshal & Manges LLP




                                  regulatory issues—from scratch in the Bankruptcy Court through a contested claims process. The
 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14   Commission Proceedings involve the normal regulatory functions of the Commission. For that reason,

                             15   permitting the Commission to decide Commission Proceedings as provided in the Stipulation will

                             16   promote efficiency and economy and will not impose a material burden on the Debtors’ reorganization

                             17   efforts. For these reasons, the Stipulation provides material benefits to the Debtors and their estates at

                             18   little cost, has been authorized by the Debtors in the exercise of their business judgment, and is in the

                             19   best interest of the Debtors and their estates.

                             20                  Furthermore, without approval of the Stipulation, the Debtors (and the Court) could be

                             21   faced with seriatim motions for relief from the automatic stay by the Commission or the Commission

                             22   Complainants. Since the Commission Proceedings are alike in their procedure and subject matter, it is

                             23   in the best interests of all parties that the Court approve an umbrella procedure for relief from stay,

                             24   rather than having to determine whether each Commission Proceeding merits such relief.

                             25                  Notably, the Stipulation would in practice be discretionary. Except for the Commission

                             26   Proceedings listed on Exhibit A, the Stipulation provides the Debtors with unilateral objection rights

                             27   through which the Debtors can prevent the application of the Stipulation, and in turn the modification

                             28

                              Case: 19-30088       Doc# 2414       Filed: 06/05/19    Entered: 06/05/19 17:40:00         Page 6 of
                                                                                8
                              1   of the Automatic Stay pursuant to the Stipulation, as to any Commission Proceeding for which they

                              2   believe the Automatic Stay should remain in place. If the Debtors do not agree to stay relief with

                              3   respect to a particular Commission Proceeding, such proceeding will remain subject to the automatic

                              4   stay—with the Commission Complainant’s recourse being to bring a new motion for stay relief in this

                              5   Court. Under the Stipulation, questions of stay relief in matters where the Debtors believe stay relief

                              6   should not be granted (because, for example, the burden on the estates would be undue or the matter

                              7   raises issues that implicate significant bankruptcy policies or protections) would still be subject to this

                              8   Court’s discretion. This Stipulation would provide the Debtors with this flexibility while sparing both

                              9   the Court and the Parties the burden of repetitive formal requests for relief from stay or to approve

                             10   agreements between the Parties for relief from stay.

                             11   V.     NOTICE

                             12                  Notice of motions to approve agreements to modify or terminate the Automatic Stay is
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   governed by Bankruptcy Rule 4001(d)(1)(C) and the Second Amended Order Implementing Certain
      767 Fifth Avenue




                             14   Notice and Case Management Procedures entered by this Court on May 13, 2019 [Dkt No. 1996]

                             15   (“Case Management Order”).

                             16                  Notice of this Motion will be provided to (i) the Office of the United States Trustee for

                             17   Region 17 (Attn: Andrew R. Vara, Esq. and Timothy Laffredi, Esq.); (ii) counsel to the Creditors

                             18   Committee; (iii) counsel to Tort Claimants Committee; (iv) the Securities and Exchange Commission;

                             19   (v) the Internal Revenue Service; (vi) the Office of the California Attorney General; (vii) the California

                             20   Public Utilities Commission; (viii) the Nuclear Regulatory Commission; (ix) the Federal Energy

                             21   Regulatory Commission; (x) the Office of the United States Attorney for the Northern District of

                             22   California; (xi) counsel for the agent under the Debtors’ debtor in possession financing facility; and

                             23   (xii) those persons who have formally appeared in these Chapter 11 Cases and requested service

                             24   pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that no further notice is required.

                             25                  No previous request for the relief sought herein has been made by the Debtors to this or

                             26   any other court.

                             27

                             28

                              Case: 19-30088         Doc# 2414    Filed: 06/05/19      Entered: 06/05/19 17:40:00        Page 7 of
                                                                               8
                              1                  WHEREFORE the Debtors respectfully request entry of an order granting the relief

                              2   requested herein and such other and further relief as the Court may deem just and appropriate.

                              3

                              4   Dated: June 5, 2019
                                                                          WEIL, GOTSHAL & MANGES LLP
                              5                                           KELLER & BENVENUTTI LLP
                              6

                              7
                                                                         /s/ Theodore E. Tsekerides
                              8                                                     Theodore E. Tsekerides

                              9                                          Attorneys for Debtors and Debtors in Possession

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 2414      Filed: 06/05/19    Entered: 06/05/19 17:40:00       Page 8 of
                                                                              8
